DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 7 recites the limitation “the silicon carbide seed crystal” in l. 1 and “the seed crystal” in l. 4.  There is insufficient antecedent basis for these limitations in the claim.  Additionally, l. 4 of claim 7 recites “a silicon carbide single crystal.”  It is unclear whether this is a new and separate SiC single crystal or if applicants intended to refer to the SiC single crystal recited in l. 1 of claim 7.  Dependent claims 8-9 are similarly rejected due to their dependence on claim 7.  
Claim 9 recites the limitation "the seed crystal" in l. 1.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Appl. Publ. No. JP 2016-013949 to Suzuki, et al. (hereinafter “Suzuki”). 
Regarding claim 1, Suzuki teaches a silicon carbide single crystal manufacturing apparatus (see, e.g., the Abstract, Figs. 1-14, and entire reference), comprising:
a crucible constituted by a crucible body and a crucible lid (see, e.g., Fig. 11 and ¶¶[0017]-[0048] which teach a crucible (10) having a body (11) and lid (12)); and 
a base that is placed on the underside of the crucible lid and holds a silicon carbide seed crystal (see, e.g., Fig. 11 and ¶¶[0017]-[0048] which teach a pedestal (6) which is placed on an underside of the lid (12) and holds a SiC seed (1)), 
wherein the base has a structure in which a plurality of graphite plates having anisotropy of a thermal expansion coefficient are laminated and bonded (see, e.g., Fig. 11 and ¶¶[0017]-[0048] which teach that a graphite plate (3) having anisotropy of thermal expansion (CY) and (CX) is bonded between the seed (1) and the pedestal (6); see specifically Figs. 12-14 and ¶¶[0049]-[0060] which teach the use of a plurality of graphite plates (3A) and (3B) which are laminated and bonded together).  
Suzuki does not explicitly teach that when viewed in a plan view from the lamination direction, in the plurality of graphite plates, the maximum directional axes of the thermal expansion coefficient between adjacent graphite plates are orthogonal to each other or the maximum directional axes intersect within an angle range of ± 15 ° from orthogonal.  However, in ¶¶[0049]-[0060] Suzuki teaches that graphite plate (3B) may have the same thermal expansion characteristics as graphite plate (3A) and that the direction of anisotropy of plates (3A) and (3B) is different from each other.  Moreover, Suzuki teaches that the relative orientation of graphite plates (3A) and (3B) may be adjusted in order to produce the desired thermal expansion characteristics of the intermediate member (32).  Thus, it would have been within the capabilities of a person of ordinary skill in the art to utilize routine experimentation to determine the optimal orientation of the maximum directional axes of the thermal expansion coefficient of graphite plates (3A) and (3B), including within the clamed orientation of being orthogonal to each other, which is necessary to more precisely control the temperature and thermal stresses within the seed crystal during SiC sublimation growth.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Suzuki teaches that the anisotropy of the thermal expansion coefficient is 1.02 or more and 1.20 or less (See, e.g., ¶¶[0023]-[0024] and ¶[0040] which teach that the difference between the coefficient of thermal expansion in directions SX and SY is 1% or more (i.e., an anisotropy of 1.01) and that the coefficient of thermal expansion in the CX and CY directions is preferably approximately 0.5% of SX and SY, respectively.  Accordingly, the anisotropy of the thermal expansion coefficient between CX and CY in the graphite plates (3A) and (3B) will necessarily be sufficiently close to the lower limit of 1.02 that it would be reasonably expected to yield the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).  Alternatively, it would, in view of the teachings of Suzuki, have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal anisotropy in the thermal expansion coefficient between CX and CY in the graphite plates (3A) and (3B) necessary to minimize stresses arising in the seed crystal (1) during crystal growth and thereby produce a higher quality SiC single crystal.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CPA 1955).  See also MPEP 2144.05(II)(A).
Regarding claim 3, Suzuki teaches that the plurality of graphite plates are 2 to 8 plates (see, e.g., ¶[0057] which teaches the use of at least two graphite plates (3A) and (3B)). 
Regarding claim 6, Suzuki teaches that the thickness of each graphite plate constituting the base is the same (see, e.g., Figs. 12-14 and ¶¶[0049]-[0060] which teach that the thickness of each graphite plate (3A) and (3B) is substantially the same or, alternatively, an ordinary artisan would be motivated to make the thickness substantially the same in order to ensure a more uniform temperature profile within the seed crystal (1)).  
Regarding claim 7, Suzuki teaches a method of manufacturing a silicon carbide single crystal (see, e.g., the Abstract, Figs. 1-14, and entire reference) in which 
the silicon carbide seed crystal and a silicon carbide raw material are placed in the crucible and a sublimation gas sublimated from the silicon carbide raw material is precipitated on the seed crystal to grow a silicon carbide single crystal (see, e.g., Fig. 11 and ¶¶[0034]-[0038] which teach that a SiC single crystal (50) is formed by sublimating raw material (20) placed in a crucible (11) onto a seed crystal (1); see ¶[0017] which specifically teaches the use of a SiC seed crystal (1); moreover, in order to grow a SiC single crystal the raw material (20) must necessarily be comprised of silicon and carbon),  
using a crucible constituted by a crucible body and a crucible lid (see, e.g., Fig. 11 and ¶¶[0017]-[0048] which teach the use of a crucible (10) having a body (11) and lid (12)), and 
a base that is placed on the underside of the crucible lid and holds a silicon carbide seed crystal (see, e.g., Fig. 11 and ¶¶[0017]-[0048] which teach a pedestal (6) which is placed on an underside of the lid (12) and holds a SiC seed (1)), 
wherein the base has a structure in which a plurality of graphite plates having anisotropy of the thermal expansion coefficient are laminated and bonded (see, e.g., Fig. 11 and ¶¶[0017]-[0048] which teach that a graphite plate (3) having anisotropy of thermal expansion (CY) and (CX) is bonded between the seed (1) and the pedestal (6); see specifically Figs. 12-14 and ¶¶[0049]-[0060] which teach the use of a plurality of graphite plates (3A) and (3B) which are laminated and bonded together).  
Suzuki does not explicitly teach that when viewed in a plan view from the lamination direction, in the plurality of graphite plates, the maximum directional axes of the thermal expansion coefficient between adjacent graphite plates are orthogonal to each other or the maximum directional axes intersect within an angle range of ± 15 ° from orthogonal.  However, in ¶¶[0049]-[0060] Suzuki teaches that graphite plate (3B) may have the same thermal expansion characteristics as graphite plate (3A) and that the direction of anisotropy of plates (3A) and (3B) is different from each other.  Moreover, Suzuki teaches that the relative orientation of graphite plates (3A) and (3B) may be adjusted in order to produce the desired thermal expansion characteristics of the intermediate member (32).  Thus, it would have been within the capabilities of a person of ordinary skill in the art to utilize routine experimentation to determine the optimal orientation of the maximum directional axes of the thermal expansion coefficient of graphite plates (3A) and (3B), including within the clamed orientation of being orthogonal to each other, which is necessary to more precisely control the temperature and thermal stresses within the seed crystal during SiC sublimation growth.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of U.S. Patent Appl. Publ. No. 2016/0340796 to Hori, et al. (“Hori”). 
Regarding claim 8, Suzuki does not explicitly teach that a stress buffering member is arranged between the seed crystal and the base.  However, in Figs. 1-5 and ¶¶[0022]-[0051] as well as elsewhere throughout the entire reference Hori teaches an analogous system and method for the growth of SiC by sublimation growth in which separation of the seed crystal (10) from the pedestal (20) is facilitated through the use of a stress buffer (30) which is arranged between the seed (10) and the pedestal (20).  After growth of SiC single crystal (50) the stress buffer layer (30) is cut or fractured such that the seed crystal (50) can be removed.  Thus, a person of ordinary skill in the art would look to the teachings of Hori and would be motivated to utilize a stress buffer layer (30) between the seed crystal (1) and the base (6) in the method of Suzuki in order to facilitate more efficient removal of the grown SiC single crystal after sublimation growth.  
Regarding claim 9, Suzuki does not explicitly teach that the outer diameter of the seed crystal is 150 mm or more.  However, as noted supra with respect to the rejection of claim 8, in Figs. 1-5 and ¶¶[0022]-[0051] as well as elsewhere throughout the entire reference Hori teaches an analogous system and method for the growth of SiC by sublimation growth.  In at least ¶[0039] Hori specifically teaches that the outer diameter of the seed substrate (10) is preferably more than or equal to 150 mm.  Thus, a person of ordinary skill in the art would look to the teachings of Hori and would be motivated to utilize a seed crystal (1) in the method of Suzuki having an outer diameter of 150 mm or more in order to produce larger SiC single crystals suitable for the fabrication of more electronic and/or optoelectronic devices thereupon.  

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach, disclose, or reasonably suggest that the total thickness of the plurality of graphite plates is 20 mm or more and 100 mm or less as recited in the context of claim 4 or that the thickness of each graphite plate constituting the base is 5 mm or more and 20 mm or less as recited in the context of claim 5.  In at least ¶[0045] Suzuki teaches that if the thickness of the graphite plate (3) exceeds 1.5 mm then the heat conduction between the pedestal (6) and the seed crystal (1) decreases.  Accordingly, Suzuki teaches away from the use of individual graphite plates (3) having ta thickness of greater than 1.5 mm.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/           Primary Examiner, Art Unit 1714